Citation Nr: 0929061	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  03-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
prior to February 10, 2000, and to an initial evaluation in 
excess of 50 percent from February 10, 2000 through April 8, 
2008, and to an initial evaluation in excess of 60 percent 
from April 9, 2008, for chronic contact dermatitis, formerly 
characterized as psoriasis.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1992, and had a brief period of inactive service.  The 
Veteran's claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee Atlanta, Georgia.  By a rating decision 
issued in August 1999, the RO granted service connection for 
a skin disability, and assigned a 10 percent evaluation.  The 
Veteran disagreed.  The evaluation was increased to 30 
percent.  In May 2000, the Veteran sought an increased 
evaluation.  The Board Remanded the claim in January 2004, 
December 2006, and September 2008.  

The Board notes that, when the Veteran submitted a May 2000 
statement which was accepted by the RO as a claim for an 
increased evaluation, the August 1999 rating decision which 
granted service connection for psoriasis and assigned an 
initial disability rating, effective in January 1999, was not 
yet final, because one year had not expired following the 
issuance of the August 1999 rating decision.  The Board finds 
that the Veteran's May 2000 claim for an increased evaluation 
is more accurately considered a timely substantive appeal of 
the initial evaluation assigned at the time of the initial 
grant of service connection in August 1999.  In light of this 
finding, which is more favorable to the Veteran than the 
previous analysis, the issue is more properly characterized 
as stated on the title page of this decision.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in May 2009.  The Veteran submitted additional evidence 
pertinent to the appeal.  VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  The appellant provided a written waiver of 
review by the agency of original jurisdiction.  Appellate 
review may proceed  

During the Travel Board hearing, the Veteran raised a claim 
for a separate, compensable evaluation for residuals, seroma, 
left ear, secondary to the service-connected disability, 
resulting in visible asymmetry of the ears.  This claim is 
REFERRED to the RO for any necessary action. 


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's service-connected 
skin disability is rated by analogy as eczema and more nearly 
approximated eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

2.  From August 30, 2002, the veteran's service-connected 
skin disability is rated by analogy as eczema/dermatitis and 
more nearly approximated eczema/dermatitis which is more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12 month period.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent initial 
evaluation, but no higher, for service-connected chronic 
contact dermatitis, formerly characterized as psoriasis, are 
met, prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009); 38 C.F.R. § 4.118 (as effective 
prior to August 30, 2002).  

2.  The schedular criteria for a 60 percent initial 
evaluation, but no higher, for service-connected chronic 
contact dermatitis, formerly characterized as psoriasis from 
August 30, 2002, to the present, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher initial 
evaluations for his service-connected skin disability than 
the initial staged rating that have been granted.  The Board 
must address whether VA has met its statutory duties to 
provide the Veteran with notice and assistance before 
addressing the legal and factual issues raised on appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection for a 
chronic skin disability, currently characterized as chronic 
contact dermatitis, formerly characterized as psoriasis.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The Board notes that, although the VCAA had not yet been 
enacted when the Veteran first submitted his claim, the 
Veteran has received numerous communications advising him of 
the various requirements under the VCAA during the pendency 
of this claim, which has been ongoing for about 10 years.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing examinations when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
Veteran has been provided with VA examinations.  VA clinical 
records have been obtained.  The Veteran has identified 
private clinical records, and records have been requested 
from each identified provider.  The Veteran has not indicated 
that there are any other available records or alternative 
records which might be relevant to the claims addressed on 
the merits in this decision.  

The Veteran has provided several statements on his own 
behalf.  He provided testimony before the Board in May 2009.  

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Appellate review may proceed.  

Law and regulations, claims for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Criteria for evaluation of skin disability

During the pendency of this appeal, VA issued new regulations 
for rating disabilities under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806, the provisions under which the Veteran's skin 
disability is evaluated.  The revision became effective 
August 30, 2002.  When the governing law or regulations 
applicable to assignment of a disability evaluation change 
during an appeal, the most favorable version will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must generally consider the claim 
pursuant to both versions during the course of an appeal, and 
to determine whether one version of the regulation is more 
favorable to the claimant than the other.  See VAOPGCPREC 3-
2000; 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. 

Prior to August 30, 2002, DC 7806 provided a 30 percent 
disability rating for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement; or a 
maximum 50 percent disability rating for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or that is exceptionally 
repugnant.

Effective August 30, 2002, a 30 percent rating is warranted 
when 20 to 40 percent of the entire body is affected; or 20 
to 40 percent of exposed areas are affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  The 
highest rating of 60 percent is warranted only when more than 
40 percent of the entire body is affected; or more than 40 
percent of exposed areas are affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period. 

A claimant is entitled to separate ratings for different 
problems or residuals of an injury, if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  Since this appeal arises from initial 
grants of service connection and assignment of initial 
evaluations, the Board must consider whether the severity of 
the service-connected skin disability varied during the 
relevant period.  




Claim for higher staged ratings for skin disability

1.  Claim for evaluation in excess of 30 percent prior to 
February 10, 2000

Currently, a staged rating is in effect for the Veteran's 
chronic skin disability.  A 30 percent evaluation is assigned 
from January 28, 1999 through February 9, 2000.  From 
February 10, 2000 through April 8, 2008, a 50 percent 
evaluation is assigned.  From April 9, 2008, a 60 percent 
evaluation is assigned.  For each stage of the current 
rating, the Board will separately consider whether a higher 
evaluation may be assigned.  

Procedural history

In January 1999, the Veteran sought service connection for a 
skin disorder.  Service treatment records disclose that a 
skin disorder, characterized as psoriasis, was diagnosed and 
treated in service.  By a rating decision issued in August 
1999, the RO granted service connection for psoriasis and 
granted a 10 percent evaluation.  The Veteran disagreed in 
September 1999.  Subsequently, the RO granted a 10 percent 
evaluation, and issued a statement of the case (SOC) in March 
2000.

In May 2000, the Veteran sought an increased evaluation in 
excess of 30 percent for his service-connected skin 
disability.  By regulation, a Veteran has one year from the 
issuance of a rating decision to appeal the determination.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.202.  As less than year 
had elapsed after the August 1999 rating decision, the 
Veteran's May 2000 statement may properly be considered a 
substantive appeal, since the Veteran had submitted a timely 
notice of disagreement in September 1999 and the RO had 
issued a SOC in March 2000.  

The RO interpreted the May 2000 statement as a new claim for 
an increased evaluation, as it was submitted when more than 
60 days had expired after the March 2000 SOC was issued.  The 
Board, however, has authority to make a final decision as to 
timeliness and adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3).  The Board finds that the Veteran's May 2000 
statement constituted a timely substantive appeal.  As this 
determination is more favorable to the Veteran than the RO's 
determination, Remand to afford the Veteran notice or 
assistance as to this finding would be adverse to the 
Veteran's interests. 

Facts and analysis

On January 28, 1999, the Veteran submitted a claim for 
service connection for a skin disorder.  The Veteran 
identified private providers.  Records of JET, MD, disclose 
that, in February 1998, the Veteran had completed treatment 
with light therapy, but still had papulopustular 
psoriasisiform changes in the hands and feet with fissures.  
Dr. T. submitted an April 1999 statement indicating that 
topical and systemic corticosteroids and light therapy (PUVA) 
had been ineffective in preventing fissuring and scaling of 
the hands with dermatitis.

On VA examination conducted January 11, 2000, the Veteran 
described his right thumb as painful.  He wore a bandage and 
a metal splint to keep it from bumping anything.  The Veteran 
continued to work full-time, with use of allowed leave.  The 
Veteran, who was right-handed, performed as many activities 
as possible with the left hand.  He described the 
modifications he made to his driving so that he could drive 
primarily with his left hand.  The examiner described 
thickened skin with plaques and deep cracks in the left hand, 
especially the left thumb.  The right thumb was swollen, 
tender, with thickened plaque and deformity of the nail due 
to onychomycosis.  Photographs show areas of loss of skin 
with ulceration and scabs.  There was loss of skin and 
thickened plaques on the bottom of the feet, on the heels, 
and on the upper aspects of the feet and lower legs near the 
ankles. 

The Veteran had lesions on the hands, feet, left hip, left 
thigh, both ears, scalp, and in the perianal region.  Scalp 
areas were described as thickened skin with crusting and 
signs of scratching.  Photographs and slides of some of the 
affected areas, not including the scalp, ears, groin, or 
perianal area, are associated with the claims file.  

The Board finds that the exfoliation and crusting of the 
feet, heels, lower legs, and hands, together with the loss of 
portions of the right thumbnail, which is analogous to 
exfoliation, and the fissures of the right thumb, together 
with the less serious involvement of the groin, perianal 
region, and left hip, together with the fissures and 
ulcerations documented in the photographs at the time of the 
January 11, 2000 VA examination, is of sufficient severity to 
warrant a 50 percent evaluation.  

The only evidence prior to January 11, 2000 VA examination 
consists of private clinical records.  These records disclose 
more limited areas affected by a skin disorder as compared to 
the January 2000 VA examination.  However, the records and 
medical statement of JET, MD, establish that fissuring was 
present prior to the January 1999 claim for service 
connection.  As there is no evidence that the fissuring 
resolved during the period the date of the Veteran's last 
treatment with Dr. T. and the January 2000 VA examination, 
resolving reasonable doubt in the Veteran's favor, he met the 
criteria for a 50 percent evaluation from the date of claim, 
January 28, 1999 through February 10, 2000.  

2.  Claim for initial evaluation in excess of 50 percent 
prior to August 2002

As noted above, the criteria for evaluating skin disabilities 
was revised effective August 30, 2002.  Prior to August 30, 
2002, a 50 percent evaluation was the maximum schedular 
evaluation assignable for a skin disability under any 
applicable diagnostic code.  Therefore, a schedular 
evaluation in excess of 50 percent prior to August 30, 2002 
is not assignable.

The Board will remand for consideration of whether an 
extraschedular evaluation should be assigned.  38 C.F.R. § 
3.321(b)(1).  

The preponderance of the evidence is against a schedular 
evaluation in excess of 50 percent prior to August 30, 2002.  
There is no doubt which may be resolved in the Veteran's 
favor.  To this extent, the appeal for an increased initial 
evaluation is denied.

3.  Claim for initial evaluation in excess of 50 percent for 
skin disability prior to April 8, 2008

Since August 30, 2002, the regulations governing evaluation 
of skin disabilities allow a maximum schedular evaluation of 
60 percent where more than 40 percent of the entire body is 
affected or more than 40 percent of exposed areas are 
affected or there is constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  

In October 2002, the Veteran was using topical medications 
only, but the treating provider determined that an oral 
antibiotic (Diclox 500 mg. four times daily) should be added 
to treat the Veteran's folliculitis, as the Veteran was 
having skin infections due to scratching.  Diflucan 
(flucanazole, oral antifungal medication), which the Veteran 
had used intermittently in the past, was restarted.  

November 5, 2002 VA examination disclosed that the Veteran 
continued to have painful fissuring of the hands and feet.  
He had missed two months of work out of the prior 12 months.  
The most severely affected areas were the hands and feet, 
where there were fissures.  In addition, both legs, 
especially the lower legs, the torso and back, sides, arms, 
ears, chin.  In addition, the Veteran's groin was affected by 
tinea cruris.  In a December 2002 addendum, the examiner 
noted that about 5 percent of the Veteran's skin surface was 
affected by the skin disability.  The examiner did not 
indicate whether systemic medications were required or not.  
A January 2003 treatment note reflects that the Veteran's 
oral antibiotic, Diclox, was discontinued.

In May 2003, systemic antibiotic therapy was reinstituted 
because the Veteran had a perianal soft tissue infection.  In 
July 2003, the systemic antibiotic was discontinued.  
Systemic oral antibiotic and antifungal medication were shown 
as active prescriptions in October 2003.

In April 2004, the providers noted that the Veteran reported 
some complaints of increased dermatitis.  The dermatology 
provider discussed use of superglue to close fissures.  In 
November 2004, the Veteran reported increased skin 
manifestations on his face.  The provider restarted systemic 
antibiotics and again discussed use of superglue to control 
fissures.  The Veteran reported use of systemic antibiotics 
as needed during flare-ups at the November 2004 and April 
2005 outpatient visits, but it was not clear whether he used 
the medication during this period.

In April 2006, folliculitis was again presented, and an 
antibiotic was prescribed for two weeks.  In June 2006, the 
Veteran still had folliculitis.  The provider recommended 
bleach baths and Hibiclens washes, and oral antibiotics were 
again prescribed.  In November 2006, the Veteran's complaints 
of left ear pain led to diagnosis of a sebaceous cyst on the 
left ear, later determined to be an auricular seroma.  It was 
noted that the seroma resulted in a "cauliflower ear"  
appearance.  The Veteran's conservative treatment for the 
cyst or seroma apparently included oral antibiotics and 
antifungal medications (Minocycline).  April 2007 records 
reflect use of oral antibiotic and antifungal medication 
(griseofulvin, Minocycline) through July 2007, when those 
medications were discontinued, but the medications were 
restarted in August 2007.  

Antibiotic and antifungal therapy were discontinued in 
January 2008 so that the Veteran could be treated with 
injections of a specific medication, Raptiva.  When treatment 
with that medication ended, the Veteran was also treated for 
an inclusion cyst, left chin, for which he underwent surgery 
in February 2008.  

On VA examination conducted April 9, 2008, the examiner noted 
that the Veteran had been treated with at least 6 topical 
ointments, had required use of antibiotics to treat secondary 
bacterial and fungal infections, and had undergone systemic 
treatment to which the Veteran had an intense allergic 
reaction.  The examiner noted that, after repeated eruptions 
in the same area, the skin would become thickened, nodular, 
and hyperpigmented.  The majority of the skin of the skin on 
the lower extremities was hyperpigmented, hyperkeratotic, and 
covered with a follicular eruption.  The skin on the hands 
and feet was thickened, dry, cracked, and fissured.  There 
were papular eruptions on the Veteran's back.  There were 
macular eruptions on the lower face extending into the neck.  
The Veteran's arms were affected.  The examiner estimated 
that 50 percent of the Veteran's exposed skin and 67.5 
percent of his total skin surface was affected.  There were 
lumps and scarring on the Veteran's scalp.  The RO determined 
that this evidence met the criteria for a 60 percent 
evaluation under DC 7806 from April 9, 2008, and the Board 
agrees. 

The Board must consider whether the Veteran is entitled to a 
60 percent evaluation during the period from August 30, 2002 
through April 8, 2008.  Although the examiner determined that 
60 percent of the Veteran's skin was affected by his service-
connected skin disability at the time of the April 2008 VA 
examination, the examiner did not provide an opinion as to 
when involvement of the Veteran's skin approximated 40 
percent of his skin or 40 percent of the exposed surfaces of 
the skin, so as to warrant a 60 percent evaluation.  The 
evidence of record does not include estimates of percentage 
involvement of the Veteran's total skin or exposed skin.  
However, the records describe involvement of the hands, feet, 
scalp, and, beginning at least in April 2004, the face.  The 
only estimation prior to April 2008 of the percentage of the 
Veteran's skin affected by the service-connected skin 
disability was rendered in December 2002, when the examiner 
estimated that 5 percent of the Veteran's skin was affected.  

Moreover, the examiner who conducted the April 2008 did not 
provide an opinion as to whether the use of oral antibiotics 
and/or oral antifungal medications was equivalent to systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  However, since the Veteran does not receive 
corticosteroids because corticosteroids are not effective for 
his skin disease, and the oral antibiotics and oral 
antifungal medications are the only systemic medications 
which are medically appropriate, the Board finds that the use 
of these medications is essentially equivalent to use of 
steroids for this Veteran.  The Board notes that the medical 
evidence of record does not clearly establish whether the 
Veteran was or was not using systemic antibiotic and/or 
systemic antifungal therapy on a near-constant basis.  
However, the evidence of record establishes that the Veteran 
was required to use such medications more than 50 percent of 
the time during the pendency of the appeal from August 30, 
2002.  

Resolving the gaps in the evidence in the Veteran's favor, 
the Board finds that the Veteran met or approximated at least 
one criterion for a 60 percent evaluation essentially 
continuously since August 30, 2002.  With resolution of doubt 
in the Veteran's favor, a 60 percent evaluation is warranted 
from August 30, 2002, the effective date of the revised 
regulation governing evaluation of skin disability.



4.  Claim for evaluation in excess of 60 percent from August 
30, 2002

The 60 percent evaluation assigned from August 30, 2002, is 
the maximum schedular evaluation assignable for a skin 
disability under DC 7806.  The Board has considered whether 
there is any other applicable diagnostic code, either prior 
to or after the revision of the applicable regulations, which 
might result in a more favorable evaluation.  The Board is 
unable to find any Diagnostic Code which might be more 
favorable to the Veteran than DC 7806.  Therefore, a 
schedular evaluation in excess of 60 percent at any time from 
August 30, 2002 is not assignable.  The Board will remand the 
issue for consideration under 38 C.F.R. § 3.321(b)(1).  


ORDER

A 50 percent initial evaluation, but no higher, for service-
connected chronic contact dermatitis, formerly characterized 
as psoriasis, is granted.  

A 60 percent initial evaluation, but no higher, for service-
connected chronic contact dermatitis, formerly characterized 
as psoriasis from August 30, 2002, to the present, is 
granted.  


REMAND

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

There is evidence to suggest that the veteran's service-
connected skin disability causes marked interference with 
employment.  In this regard, in February 2001, it was 
reported that the veteran only worked 3 days a week due to 
the severity of his service-connected skin disability and 
that he received treatment twice a week.  Additionally, in 
November 2002, it was reported on VA examination that he 
missed two months of work out of the prior 12 months.  Prior 
to and from August 30, 2002, the veteran has been awarded the 
highest schedular rating assignable.  

The Board finds that the evidence in this case presents such 
an exceptional or unusual disability picture that is not 
contemplated by the schedular criteria.  Thus the case should 
be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of the assignment of an extra-schedular rating.  In this 
regard, the Board notes that the Court has held that it is 
improper for the Board to consider, in the first instance, 
entitlement to an extra-schedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. at 94 (1996)).  Therefore, this claim must be remanded 
for referral.


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of the 
type of evidence necessary to substantiate 
a claim for an extra-schedular rating 
under 38 C.F.R. § 3.321.

2.  After giving the veteran an 
opportunity to respond to the notice, 
refer the issue for an extra-schedular 
rating to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service.

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


